Citation Nr: 0325873	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic 
gastroenteritis.

2.  Entitlement to increased initial rating in excess of 10 
percent prior to January 25, 2002, for low back condition 
with mild diffuse disc bulging and mild encroachment of L3-
S1, and in excess of 20 percent after January 25, 2002, for 
intervertebral disc syndrome (IVS).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from July 1985 to May 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
chronic gastroenteritis and confirmed the appellant's lower 
back disorder evaluation at 10 percent, effective January 25, 
2002.

In light of the fact that the appellant contested the initial 
evaluation of his lower back disorder, the Board has styled 
the issue of the case as reflected.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In a January 2002, the Board remanded the lower back 
evaluation issue for issuance of a statement of the case 
(SOC), see Manlincon v. West, 12 Vet. App. 238 (1998), and 
additional review.  An August 2002 rating decision increased 
the appellant's lower back evaluation from 10 percent to 20 
percent, effective January 25, 2002, and the RO returned the 
case to the Board for further appellate review.  The 
appellant's representative submitted additional comments on 
his behalf in July 2003.


REMAND

Review of the record reveals that no specific letter has been 
sent notifying the veteran of the Veterans Claims Assistance 
Act (VCAA) of 2000 as it effects increased rating issues and 
the evidence needed to support an increase.  See 38 U.S.C.A. 
§ 5100 et. seq. (West 2002).  Additionally, notice in the 
supplemental statement of the case provides that evidence 
submitted should be submitted within 30 days.  Finally, 
specific notice as to which party would get which evidence is 
not clearly set forth.  In view of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), individual cases following and 
recent Federal Court cases, See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), and Paralyzed Veterans of America, et al., 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied.  Information 
should be provided to the veteran and his 
representative concerning evidence needed 
to support an increased rating, and 
notice as to which party should obtain 
which notice.  In addition notice should 
be provided to comply with the legal 
requirements as set forth in the 
previously cited Court cases and any 
other applicable legal precedent.

2.  Thereafter, if additional evidence is 
received, the RO should undertake 
additional review.  To the extent the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




